NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2021 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey Chamberlain on December 21, 2021.
The application has been amended as follows: 
Cancel claims 1-15.

Introduce the following new claims 16-25 and ALLOW.

16. (New) A liquid soap consisting of:
(a) spherical and smooth talc microbeads in an amount of 1% to 5% (w/w);
(b) surfactant; and 
(c) water; 


17. (New) The liquid soap of claim 16, wherein the largest diameter of the talc microbeads is between 250 µm and 500 µm.

18. (New) The liquid soap of claim 16, wherein the largest diameter of the talc microbeads is between 125 µm and 250 µm.

19. (New) The liquid soap of claim 16, wherein the largest diameter of the talc microbeads is between 0.5 µm and 125 µm.

20. (New) The liquid soap of claim 16, wherein the amount of surfactant is between 1% and 15% (w/w). 

21. (New) A dry soap consisting of:
(a) spherical and smooth talc microbeads in an amount of at least 50% (w/w); and
(b) surfactant; 
wherein the talc microbeads have a talc content of at least 75% (w/w); and the largest diameter of the talc microbeads is 500 µm or less.

22. (New) The dry soap of claim 21, wherein the largest diameter of the talc microbeads is between 250 µm and 500 µm.

23. (New) The dry soap of claim 21, wherein the largest diameter of the talc microbeads is between 125 µm and 250 µm.

24. (New) The dry soap of claim 21, wherein the largest diameter of the talc microbeads is between 0.5 µm and 125 µm.

25. (New) The dry soap of claim 21, wherein the amount of surfactant is at least 15% (w/w).

 Reasons for Allowance
The claimed invention is drawn to liquid and dry soaps consisting of smooth and spherical talc microbeads in specified amount, concentration and size, surfactant and (in the case of the liquid soap) water.  Liquid and dry soaps comprising talc are very common, and Misner et al (US 8,729,137) is considered to be the closest prior art to the instantly claimed compositions, as well as representative of the prior art.  The soaps of Misner et al, however, comprise additional ingredients.  At minimum, the soaps of Misner et al comprise binders “to structure the cleansing bar into a bar” (Abstract) and there would have been no reason to remove said binders.  As such, the instantly claimed soaps are ALLOWED.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611